Citation Nr: 1717401	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-28 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.  Thereafter, he was enlisted in the Army Reserve until August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board remanded this case in January 2015. 

After the case was transferred back to the Board, the Veteran submitted additional evidence in June 2016 which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim, and expressly waived his right to initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2016). 


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is not linked to disease or injury incurred or aggravated in active service. 

2.  The Veteran's tinnitus is not linked to disease or injury incurred or aggravated in active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that VA's duties to notify and assist have been satisfied, or no prejudicial error exists.  38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016); see Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds substantial compliance with its remand instructions, or that any deficiency was harmless error.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Merits of the Appeal

A. Applicable Law

Service connection will generally be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To grant service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus as organic diseases of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (2015).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. App. at 263-64.  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including hearing loss and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

B. Evidentiary Standard

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


C. Facts

The Veteran states that he was exposed to loud noise from guns and artillery during basic combat training, and that his hearing loss and tinnitus were caused by and have been present ever since that training.  In his September 2010 formal application for service connection (VA Form 21-526), he stated that his left ear hearing was damaged during rifle marksmanship training.  He stated that he notified his drill sergeant of the ringing in his left ear after coming off the range.  He further stated that he was exposed to noise from grenade simulators and machine guns during combat training, and again experienced constant ringing in his left ear.  He stated that he has had hearing loss and tinnitus ever since active service.  In an April 2011 statement (VA Form 21-4138), he wrote that hearing protection was not worn during the rifle and combat training.  He stated that the noise exposure caused acoustic trauma resulting in permanent damage to his hearing organs.  The Veteran has denied significant post-service noise exposure.  See January 2012 private examination report; May 2015 VA examination report. 

In a June 2011 statement, the Veteran's wife wrote that she and the Veteran married in 1965, five years before he entered active service in 1970.  She noted that the Veteran had good hearing before entering service, but that when he returned from the Army, he noticed that he had to turn his head sideways to hear with his "good ear" when people spoke softly.  He also complained of a loud buzzing in his ears that he said had been present ever since basic training.  She stated that since 1972 the Veteran has had a lot of trouble hearing things.  

The service treatment records (STRs) do not reflect complaints, treatment, or findings of hearing loss or ringing in the ears or tinnitus.  The August 1970 entrance examination report shows that the Veteran's hearing was evaluated as normal.  The report includes an audiogram showing that the Veteran's left ear hearing was manifested by puretone thresholds, in decibels (dB), of 20 dB at 500 Hertz (Hz), 20 dB at 1000 Hz, 15 dB at 2000 Hz, and 15 dB at 4000 Hz.  His puretone thresholds at 3000 Hz were not recorded in this report or in the January 1972 separation examination report.  However, neither these examination reports nor the May 2015 VA examination report indicate that puretone thresholds at 3000 Hz were needed to determine whether there was hearing loss at the time, and the Veteran's hearing acuity was clinically evaluated as normal in the service examination reports.  Moreover, a March 1976 periodic Army Reserve examination report shows normal puretone thresholds at 3000 Hz several years after separation.

The January 1972 separation examination report reflects that the Veteran's hearing was clinically evaluated as normal.  The report reflects an audiogram showing puretone thresholds in the left ear of 0 dB at all recorded frequencies.  As noted above, the puretone thresholds at 3000 Hz were not recorded.  

A March 1976 Army Reserve examination report shows that the Veteran's hearing was evaluated as normal.  The report reflects that audiometric testing showed left ear puretone thresholds of 25 dB at 500 Hz, 20 dB at 1000 Hz, 5 dB at 2000 Hz, 10 dB at 3000 Hz, and 15 dB at 4000 Hz.  The Veteran also filled out a report of medical history at this time, in which he endorsed a history of several medical conditions, but denied a history of ear trouble or hearing loss. 

The Veteran was discharged from his Army Reserve obligation in August 1976, a few months after the March 1976 examination.  He has not stated, and his service personnel records do not otherwise indicate, that he was ever ordered to active or inactive duty training during this period.  

The earliest documentation of hearing loss and tinnitus is a January 2012 private examination report showing audiometric findings and the results of a word recognition test (Maryland CNC) that satisfy the criteria for a hearing loss disability under VA law.  See 38 C.F.R. § 3.385.  

In the January 2012 report, the examining audiologist, J. Dann, M.S., CCC-A, opined that the Veteran's hearing loss and tinnitus were more likely related to military noise exposure.  In this regard, the audiologist noted the Veteran's reported history of in-service noise exposure during combat training and experiencing temporary threshold shifts and tinnitus after such training, as well as the fact that he had no history of post-service noise exposure.  The audiologist found that current puretone testing results in graphical form revealed a notch pattern indicative of noise-induced hearing loss.  The audiologist further stated that the Veteran's entrance examination report showed hearing to be within normal levels, with puretone thresholds from 5 to 20 dB, while the "exit" examination showed a slight decrease of hearing of up to 15 dB at some frequencies.  The audiologist also noted that a test had been done two years into the Veteran's period of active service showing all thresholds to be 0 dB, clearly in reference to the January 1972 separation examination report.  The audiologist observed that it would be highly unlikely that the Veteran's hearing improved during military service and then deteriorated again "prior to separation."  The audiologist also cited to VA case law issued by the Court of Appeals for Veterans Claims (Court) holding that hearing loss need not be demonstrated during service in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  The audiologist summarized that her opinion was based on the Veteran's puretone threshold shift between entrance and separation examinations, his case history, the "configuration of hearing loss" (i.e. the notched pattern in the January 2012 graphical audiogram), and his onset of tinnitus.

In the May 2015 VA examination report, the examiner concluded that it was less likely than not that the Veteran's hearing loss was related to active service.  The examiner took into account the Veteran's reported in-service noise exposure.  However, the examiner noted that the Veteran's puretone thresholds were normal at discharge, and that the Institute of Medicine had concluded that based on current knowledge of cochlear physiology, there was insufficient scientific evidence to support delayed-onset hearing loss secondary to military noise exposure.  The examiner stated that hearing loss should occur at the time of the exposure, and there was not sufficient evidence from available studies (i.e. medical literature etc.) to determine whether permanent noise induced hearing loss can develop long after cessation of noise exposure.  The available anatomical and physiologic evidence suggested that delayed post-exposure noise induced hearing loss is not likely, according to the examiner.  The examiner thus concluded that if hearing is normal at separation and there is no permanent significant threshold shift greater than normal progression and test re-test variability during military service, then there is no basis on which to conclude that current hearing loss is causally related to military service, including noise exposure.  Accordingly, the examiner found that there was no nexus between the Veteran's current hearing loss and his military service, regardless of the actual cause of the hearing loss.  

The May 2015 VA examiner noted the January 2012 private audiologist's finding that the Veteran's hearing test at separation showed improvement compared to the entrance examination, which was not likely or typical of hearing loss.  The examiner stated that while this is true, the results of audiometric testing in the March 1976 Army Reserve examination report showed hearing thresholds that were within test-retest reliability vis-à-vis the audiometric testing results at entrance.  The examiner noted that the March 1976 report was dated six years after the entrance examination, and after the Veteran's noise exposure.  Thus, the examiner found no permanent significant threshold shift at this time. 

With regard to tinnitus, the examiner found that it was less likely than not related to military noise exposure as the Veteran denied a history of ear trouble in the March 1976 report of medical history, and because his STRs did not otherwise show complaints, diagnosis, or treatment of tinnitus or ringing in the ears.  In other words, it is evidence that the examiner found that if the Veteran's tinnitus were related to military noise exposure, it would have manifested at the time.  

In a June 2016 private examination report, the audiologist who authored the January 2012 report, J. Dann, again concluded that the Veteran's left ear hearing loss and tinnitus were related to military noise exposure.  The audiologist did not provide an explanation different from the one provided in the January 2012 report, but emphasized the fact that the Court held that hearing loss need not manifest during service in order for an award of service connection to be granted.  See Hensley, 5 Vet. App. at 164.  The audiologist stated in this regard that "[t]his means that the Veteran's normal hearing at separation should not determine the outcome of the Veteran's claim for service connection," and that the Veteran is "not required to show that hearing loss and tinnitus were present during active military service in order to establish service connection."  


D. Analysis

The preponderance of the evidence weighs against a relationship between the Veteran's hearing loss and tinnitus and his period of active service, including as a result of acoustic trauma from in-service noise exposure.  

The Board finds it credible based on the circumstances of his service that the Veteran had significant noise exposure from rifle marksmanship training and combat training, without hearing protection.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); see also Institute of Medicine: NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS (The National Academies Press 2006) (indicating that prior to 1980, there was no Army-wide mandatory hearing conservation program).  

However, the Board does not find it credible that hearing loss or tinnitus manifested during service.  With regard to hearing loss, the objective clinical findings discussed above show that hearing loss did not manifest during service or within the first few years of separation (i.e. by March 1976).  Moreover, the Veteran denied a history of hearing loss in the March 1976 report of medical history.  This contemporaneous evidence outweighs and conflicts with the statements made years later by the Veteran and his spouse in support of this claim indicating that his hearing loss was present ever since active service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]"); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).   

With regard to tinnitus, the Veteran denied a history of ear problems in the March 1976 report of medical history, while endorsing a history of other medical conditions.  This contemporaneous evidence outweighs and contradicts the Veteran's later statements in support of this claim that his tinnitus manifested during service or has been present ever since service.  It also outweighs and conflicts with the statements by the Veteran's spouse that the Veteran complained of tinnitus or ringing in his ears since service.  See id.

Accordingly, the Board does not find it credible that the Veteran's left ear hearing loss or tinnitus manifested during service or have been present ever since service.  Rather, in light of the March 1976 Army Reserve examination report, the Board finds that the Veteran's hearing loss and tinnitus did not first manifest until several years after service separation. 

The VA examiner's opinion finding against a relationship to service carries a lot of evidentiary weight in the Board's determination, as it represents the informed conclusion of an objective medical professional, and because the examiner provided a specific explanation in support of the conclusion reached.  

The May 2015 VA examiner's opinion outweighs the opinions of J. Dann, the private audiologist, provided in the January 2012 and June 2016 examination reports.  First, the January 2012 opinion erroneously found that the March 1976 Army Reserve examination report was conducted at separation during the Veteran's active service period.  In fact, it was conducted four years after service separation while the Veteran was a civilian.  Moreover, the audiologist stated that the March 1976 audiogram showed a decrease of up to 15 dB at some frequencies.  On the contrary, apart from at 500 Hz, where there was a 5 decibel decrease, the March 1976 audiogram shows puretone thresholds that were the same or improved compared with the puretone thresholds recorded in the entrance audiogram.  The May 2015 VA examiner found that the puretone threshold of 25 dB at 500 Hertz in the March 1976 audiogram was within "test re-test variability" compared with the threshold of 20 dB at this frequency recorded in the entrance audiogram.  The January 2012 private opinion finding a 15 decibel decrease is thus inconsistent with what the audiograms actually show.  

If the audiologist meant that the March 1976 audiogram showed a 15 decibel decrease or more compared with the January 1972 separation audiogram, that would not be probative evidence of a significant puretone threshold shift during service, since the March 1976 audiogram is dated four years after separation.  Moreover, the audiologist indicated, and the May 2015 VA examiner seemed to concur, that the January 1972 audiogram was not reliable, as it would be highly unlikely that there would be improvement in the Veteran's hearing between the entrance audiogram and the separation audiogram.  In keeping with this finding, the May 2015 VA examiner found that comparing the March 1976 audiogram with the entrance audiogram was the appropriate way to determine whether a significant threshold shift had occurred. 

The January 2012 private opinion also relies on an inaccurate factual premise to the extent it assumes that the Veteran's hearing loss or tinnitus manifested during service based on his reported history, since the Board does not find that history to be credible, as discussed above.  

Accordingly, because the January 2012 private opinion is based partly on several inaccurate factual premises, namely the Veteran's status at the time of the March 1976 audiogram, the change in puretone thresholds, and the reported onset of hearing loss or tinnitus during service, its probative value must be discounted.  

Finally, while the above reasons are sufficient to discount the probative value of the private audiologist's opinion, the Board also finds that to the extent the opinion relies on the Court's holding in Hensley that hearing loss may be service-connected notwithstanding normal hearing during service, it substitutes a conclusion based on medical knowledge with a conclusion based on the legal criteria for establishing service connection.  In other words, while the holding in Hensley governs VA adjudicators in determining whether service connection for hearing loss may be granted, making it clear that there is no legal requirement that hearing loss manifest during service as a condition for granting service connection, and that consequently service connection cannot be denied solely on that basis, it does not govern or have any bearing on what a medical professional may conclude based on his or her own medical knowledge.  Indeed, as the May 2015 VA examiner found, current research did not support a relationship between noise exposure and hearing loss that does not manifest until years later.  Thus, to the extent that the private audiologist relies on the Court's holding in Hensley rather than her own medical expertise in concluding that the Veteran's hearing loss is related to in-service noise exposure, the opinion lacks probative value, as it was not informed by her own medical knowledge.  By contrast, as already noted, the May 2015 VA examiner relied on and discussed applicable medical principles that informed the conclusion reached.  

The June 2016 private opinion does not provide an explanation different from what was provided in the January 2012 opinion.  Moreover, it gives even more emphasis to the Court's holding in Hensley as a basis for supporting the opinion.  Therefore, its probative value is discounted for the same reasons discussed above with respect to the January 2012 opinion. 

The Board notes that the May 2015 VA examiner did not discuss the notch pattern in the graphical audiograms, which indicated noise-induced hearing loss according to the private audiologist.  Nevertheless, the Board finds that whether or not that pattern is a reliable indicator that hearing loss was caused by noise exposure, the VA examiner's explanation for finding against a relationship to service, which essentially turned on the normal audiometric test results during and several years after service, is sufficient.  At most, the notch pattern would suggest that the Veteran may have had post-service noise exposure that caused or contributed to his hearing loss that he did not report or of which he was unaware.  It does not in itself support a relationship to in-service noise exposure. 

The Board has considered the Veteran's opinion that his hearing loss and tinnitus are related to service, but finds that it lacks probative value and is outweighed by the VA medical opinion finding against a link to service.  In this regard, the Board may not categorically reject lay testimony on medical issues or categorically find that medical evidence is required to support the claim.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  Rather, the Board must determine on a case-by-case basis whether lay testimony is competent with respect to the issue in question, or whether medical evidence is required.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson, 581 F.3d at 1316; Jandreau, 492 F. 3d at 1376-77; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  Id; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In this case, while the Veteran is competent to state that his hearing loss or tinnitus has been present since service, the Board does not find this history to be credible, as explained above.  Thus, to the extent his opinion is based on that premise, it lacks probative value.  Whether in-service noise exposure may have caused the development of hearing loss or tinnitus years later cannot be made based on lay observation alone given the long amount of time that elapsed, and because there is no apparent cause-and-effect relationship that can be readily observed through the senses and without the aid of medical knowledge.  Accordingly, because he is a lay person in the field of medicine, the Veteran's unsupported opinion is not competent evidence on this medically complex issue.  See id.  Therefore, it lacks probative value.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

In any event, the Veteran's lay opinion is outweighed by the May 2015 VA medical opinion, which was rendered by a medical professional who provided a specific explanation for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

Because the Board finds that the Veteran's hearing loss and tinnitus did not manifest during service or until several years following service separation, service connection is not warranted based on chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for hearing loss or tinnitus that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hearing loss and tinnitus is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


